EXHIBIT 10.5

[vaslogo.gif]

EMPLOYMENT AGREEMENT

THIS AGREEMENT made this ____ day of _____________, is by and between Vascular
Solutions, Inc., a Minnesota corporation (the “Company”), and
___________________, a resident of the State of _____________________ (the
“Employee”).

        WHEREAS, Employee and the Company have previously entered into an
employment relationship; and

        WHEREAS, Employee and the Company desire to amend and supercede in its
entirety the prior employment agreement to provide the Employee benefits upon a
Change in Control (as defined in Section 10(b)(i) hereof); and

        WHEREAS, Employee and the Company desire to specify all benefits payable
to Employee in connection with the employment.

        NOW, THEREFORE, in consideration of the mutual promises contained
herein, the Company and the Employee, each intending to be legally bound, agree
as follows:

        1.    Employment.   This agreement shall supercede and replace all prior
agreements between the Company and the Employee. Subject to all of the terms and
conditions of this Agreement, the Company agrees to employ the Employee as a
«PositionTitle». The Company and the Employee accepts this employment.

        2.    Duties.   The Employee will make the best use of his/her energy,
knowledge, and training in advancing the Company’s interests on a full-time
basis. He/she will diligently and conscientiously perform the duties of his/her
position as well as such other duties as are directed by the Company’s
management. The Employee will make every effort to avoid using any trade secrets
or confidential information that he/she may have in his/her possession from any
previous employer in connection with his/her employment by the Company.

        3.    Term.   The employment relationship created by this agreement
shall continue on an “at will” basis. Except as provided in Section 10 of this
Agreement, either party may terminate the employment relationship created by
this Agreement for any reason or no reason by giving 10 working days prior
written notice to the other party. Because the employment relationship is “at
will,” the Employee shall have no right to continued employment, and the Company
may terminate the Employee (other than because of Employee’s race, sex, age or
other legally protected category) at any time. No


1

--------------------------------------------------------------------------------


document or statement (oral or written) by the Company or its officers or Board
of Directors will create a right to continued employment.

        4.    Compensation.

                (a)   Salary: The Company shall pay the Employee an initial
annualized base salary of $«AnnualSalary», payable not less frequently than
twice monthly, to be reviewed and adjusted by December 31, 2004, and no less
frequently than annually thereafter.

                (b)   Benefits: Other than as specified above, the Employee
shall not have any entitlement to any benefits or options.

                (c)   Expenses: The Company shall reimburse the Employee for all
ordinary and necessary business expenses the Employee incurs while performing
his/her duties under this Agreement, provided that the Employee accounts
properly for such expenses to the Company in accordance with the general
corporate policy of the Company as determined by the Company’s Board of
Directors and in accordance with the requirements of Internal Revenue Service
regulations relating to substantiation of expenses.

        5.    Inventions.

                (a)   “Inventions,” as used in this Section 5, means any
discoveries, designs, improvements or software (whether or not they are in
writing or reduced to practice) or works of authorship (whether or not they can
be patented or copyrighted) that the employee makes, authors, or conceives
(either alone or with others) and that:

       (i)   concern directly the Company’s products, research or development;


       (ii)   result from any work the Employee performs for the Company; or


       (iii)   use in any significant respect the Company’s equipment,
facilities, or trade secret information.


                (b)   The Employee agrees that all inventions he/she makes
during the term of this Agreement will be the sole and exclusive property of the
Company. The Employee will, with respect to any such invention:


       (i)   keep current, accurate, and complete records which will belong to
the Company and be kept and stored on the Company’s premises while the Employee
is employed by the Company;


       (ii)   promptly and fully disclose the existence and describe the nature
of the invention to the Company and in writing (and without request);



2

--------------------------------------------------------------------------------


       (iii)   assign (and the Employee does hereby assign) to the Company all
of his/her rights to the invention, and applications he/she makes for patents or
copyrights in any country, and any patents or copyrights granted to him in any
country; and


       (iv)   acknowledge and deliver promptly to the Company any written
instruments, and perform any other reasonable acts necessary in the Company’s
opinion and at its expense to preserve property rights in the invention against
forfeiture, abandonment, or loss and to obtain and maintain letters patent
and/or copyrights on the invention and to vest the entire right and title to the
invention in the Company, provided that the Employee makes no warranty or
representation to the Company as to rights against third parties hereunder.


        6.    Confidential Information.

                (a)   “Confidential Information,” as used in this Section 6,
means information that is not generally known and that is proprietary to the
Company or that the Company is obligated to treat as proprietary. This
information includes, without limitation:


       (i)   trade secret information about the Company and its products or
services;


       (ii)   “Inventions,” as defined in subsection 5 (a) above;


       (iii)   information concerning the Company’s business, as the Company has
conducted it or as it may conduct it in the future; and


       (iv)   information concerning any of the Company’s past, current, or
possible future products, including (without limitation) information about the
Company’s research, development, engineering, purchasing, manufacturing,
servicing, finances, marketing or selling.


Any information that reasonably can be expected to be treated as Confidential
Information will be presumed to be Confidential Information (whether the
Employee or other originated it and regardless of how he/she obtained it).

                (b)   Except as required in his/her duties to the Company, the
Employee will not, during his/her employment or for a period of three (3) years
after termination of his/her employment with the Company, use or disclose
Confidential Information to any person not authorized by the Company to receive
it, excluding Confidential Information:


       (i)    which is or becomes publicly available by a source other than the
Employee;



3

--------------------------------------------------------------------------------


       (ii)    which is received by the Employee after termination of his/her
employment hereunder from a source who, to the Employee’s knowledge, did not
obtain the information directly or indirectly from employees or agents of the
Company; or


       (iii)    for which disclosure thereof the Company has consented in
writing.


When the Employee’s employment with the Company ends, he/she will promptly turn
over to the Company all records and any compositions, articles, devices,
apparatus, and other items that disclose, describe, or embody Confidential
Information, including all copies, reproductions, and specimens of Confidential
Information in his/her possession, regardless of who prepared them.

        7.    Competitive Activities.   The Employee agrees that during his/her
employment with the Company and for a period of one (1) year after his/her
employment with the Company ends:

                (a)   He/she will not alone, or in any capacity with another
firm:

       (i)   directly or indirectly engage in the manufacture or distribution of
products directly competitive with the Company’s, nor will he/she participate in
the management or operation of, or become a significant investor in, any venture
or enterprise of whatever kind as a principal, officer, director, employee,
representative, agent or shareholder or any entity whose business is directly
competitive with the Company’s;


       (ii)   solicit for competitive business or in any way intentionally
interfere or attempt to interfere with the Company’s relationships with any of
its current or potential customers; or


       (iii)   employ or attempt to employ any of the Company’s employees on
behalf of any other entity competing with the Company, provided that, nothing in
this Section 7 shall restrict the employee’s employment by or association with
any entity, venture, or enterprise which engages in a business with a product or
service competitive with any product or service of the Company so long as the
following conditions are complied with: (a) the Employee’s employment or
association with such entity, venture or enterprise is limited to work which
does not involve or relate to the design, development, production, marketing or
servicing of a product or service which is directly competitive with any product
or service of the Company and (b) the Employee’s employer takes



4

--------------------------------------------------------------------------------


  reasonable measures to insure that the Employee is not involved with or
consulted in any aspect of the design, development, production, marketing, or
servicing of such competitive product or service.


                (b)  Employee will, prior to accepting employment with any new
employer, inform that employer of this Agreement and provide that employer with
a copy of Section 7 of this Agreement, provided that he/she reasonably believed
his/her new position is or may be contrary to this Agreement.

        8.    Conflicting Business.   The Employee agrees that he/she will not
transact business with the Company personally, or as agent, owner, partner, or
shareholder of any other entity without the prior approval of the Board of
Directors. The Employee further agrees that he/she will not engage in any
business activity or outside employment that is likely to conflict with the
Company’s proprietary or business interests during the term of this Agreement.

        9.    No Adequate Remedy.   The Employee understands that if he/she
fails to fulfill his/her obligations under Sections 5, 6, 7 or 8 of this
Agreement, the damages to the Company would be very difficult to determine.
Therefore, in addition to any other rights or remedies available to the Company
at law, in equity or by statute, the Employee hereby consents to the specific
enforcement of Sections 5, 6, 7 or 8 of this Agreement by the Company through an
injunction or restraining order issued by any appropriate court.

        10.    Effect of Termination After a Change In Control.

                (a)  Termination After a Change in Control.

       (i)    From and after the date of a Change in Control (as defined in
Section 10(b)(i) hereof), the Company shall have the right to terminate the
Employee from employment with the Company at any time (A) for Cause (as defined
in Section 10(b)(iii) hereof) by written notice to the Employee specifying the
particulars of the conduct of the Employee forming the basis for such
termination, or (B) as a result of the Employee’s Disability (as defined in
Section 10(b)(iv) hereof) or his death.


       (ii)    From and after the date of a Change in Control (as defined in
Section 10(b)(i) hereof) (A) the Company shall have the right to terminate the
Employee’s employment without Cause (as defined in Section 10(b)(iii) hereof),
at any time; and (B) the Employee shall have the right to voluntarily terminate
his employment by the Company at any time for Good Reason (as defined in Section
10(b)(ii) hereof). Upon the occurrence of any such termination by the Company
without Cause or upon the voluntary termination of the Employee’s employment by
the Employee for Good Reason,



5

--------------------------------------------------------------------------------


  the Employee shall be entitled to receive the benefits provided in
Section 10(c) hereof.


                (b)        Definitions.

                (i)        A “Change in Control” shall mean:

         (A)   A change in control of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
whether or not the Company is then subject to such reporting requirement;


         (B)   Any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) (other than any employee benefit plan of the Company or any
entity which reports beneficial ownership of the Company’s outstanding
securities on Schedule 13G pursuant to Rule 13d-1 under the Exchange Act) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act)
directly or indirectly, of securities of the Company representing fifty percent
(50%) or more of the combined voting power of the Company’s then outstanding
securities;


         (C)   The Continuing Directors (as defined in Section 10(b)(v) hereof)
cease to constitute a majority of the Company’s Board of Directors; provided
that such change is the direct or indirect result of a proxy fight and contested
election or elections for positions on the Board of Directors;


         (D)   The shareholders of the Company approve: (1) any consolidation or
merger of the Company in which the Company is not the continuing or surviving
corporation or pursuant to which shares of Company stock would be converted into
cash, securities, or other property, other than a merger of the Company in which
shareholders immediately prior to the merger have the same proportionate
ownership of stock of the surviving corporation immediately after the merger;
(2) any sale, lease, exchange, or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Company; or (3) any plan of liquidation or dissolution of the Company; or



6

--------------------------------------------------------------------------------


    (E)   The majority of the Continuing Directors (as defined in Section
10(b)(v) hereof) determine in their sole and absolute discretion that there has
been a Change in Control of the Company.


                (ii)        “Good Reason” shall mean the occurrence of any of
the following events, except for the occurrence of such an event in connection
with the termination or reassignment of the Employee’s employment by the Company
for Cause (as defined in Section 10(b)(iii) hereof), for Disability (as defined
in Section 10(b)(iv) hereof), or for death:

    (A)    The assignment to the Employee of employment responsibilities which
are not of comparable responsibility and status as the employment
responsibilities held by the Employee immediately prior to a Change in Control
(as defined in Section 10(b)(i) hereof);


    (B)    Any reduction by the Company in the Employee’s base salary as in
effect immediately prior to a Change in Control (as defined in Section 10(b)(i)
hereof);


    (C)    An amendment or modification of the Company’s cash incentive
compensation program (except as may be required by applicable law) which affects
the terms or administration of the program in a manner adverse to the interest
of Employee as compared to the terms and administration of such program
immediately prior to a Change in Control;


    (D)    Except to the extent otherwise required by applicable law, the
failure by the Company to provide employee benefit plans (including, without
limitation, a retirement plan, stock option plan, stock purchase plan, life
insurance plan, health-and-accident plan, and disability plan) that provide
substantially similar benefits in terms of aggregate monetary value to Employee
as the benefits provided by those plans immediately prior to a Change in
Control, or the taking of any action by the Company which would adversely affect
Employee’s participation in, or materially reduce Employee’s benefits under, any
of such plans or deprive Employee of any material fringe benefit enjoyed by
Employee immediately prior to such Change in Control;


    (E)    The failure by the Company to obtain, as specified in Section 11(a)
hereof, an assumption of the obligations of the Company to perform this
Agreement by any successor to the Company;



7

--------------------------------------------------------------------------------


         (F)    The Company’s requiring the Employee to be based at a location
that is in excess of 50 miles from the location of the Employee’s principal
office immediately prior to a Change in Control (as defined in Section 10(b)(i)
hereof); or


         (G)    Any other material breach of this Agreement by the Company which
is not cured within thirty (30) days after written notice thereof from the
Employee.


     (iii)  

“Cause” shall mean termination by the Company of the Employee's employment based
upon:


         (A)   The willful and continued failure by Employee substantially to
perform his duties and obligations (other than any such failure resulting from
his incapacity due to physical or mental illness or any such actual or
anticipated failure resulting from Employee’s termination for Good Reason);


         (B)   The breach by Employee of any covenant set forth in this
Agreement (including without limitation the provisions in Section 5, 6 and 7 of
this Agreement); or


         (C)   The willful engaging by Employee in misconduct which is
materially injurious to the Company, monetarily or otherwise, provided that, for
purposes of this Section 10(b)(iii)(C), no action or failure to act on
Employee’s part shall be considered “willful” unless done, or omitted to be
done, by Employee in bad faith and without reasonable belief that his action or
omission was in the best interests of the Company.


     (iv)  

“Disability” shall mean Employee’s total disability which results in Employee’s
inability to perform the essential functions of Employee’s position, with or
without reasonable accommodation, provided Employee has exhausted Employee’s
entitlement to any applicable leave, if Employee desires to take and satisfies
all eligibility requirements for such leave.


     (v)  

“Continuing Director” shall mean any person who is a member of the Board of
Directors of the Company, while such person is a member of the Board of
Directors, who is not an Acquiring Person (as defined herein) or an Affiliate or
Associate (as defined herein)



8

--------------------------------------------------------------------------------


  of an Acquiring Person, or a representative of an Acquiring Person or any such
Affiliate or Associate, and who:


    (A)   was a member of the Board of Directors on the date of this Agreement
as first written above; or


    (B)   subsequently becomes a member of the Board of Directors, if such
person’s initial nomination for election or initial election to the Board of
Directors is recommended or approved by a majority of the Continuing Directors.
For purposes of this Section 10(b)(v), “Acquiring Person” shall mean any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
who or which, together with all Affiliates and Associates of such person, is the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Company representing fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding securities, but shall not include the Company, any subsidiary of the
Company, or any employee benefit plan of the Company, or of any subsidiary of
the Company, or any entity holding shares of common stock organized, appointed,
or established for, or pursuant to the terms of, any such plan; and “Affiliate”
and “Associate” shall have the respective meanings described to such terms in
Rule 12b-2 promulgated under the Exchange Act.


    (c)        Benefits Upon Termination Under Section 10(a)(ii).

(i)  

Upon the termination (voluntary or involuntary) of the employment of the
Employee pursuant to Section 10(a)(ii) hereof, the Company shall pay to the
Employee, in lieu of any further base salary or bonus payments to the Employee
for periods subsequent to the date that the termination of the Employee’s
employment becomes effective, as severance pay, payments as follows:


    (A)   if the termination pursuant to Section 10(a)(ii) hereof following a
Change in Control (as defined in Section 10(b) hereof) occurs during the first
twelve (12) months following a Change in Control (as defined in Section 10(b)
hereof), payments equal to twelve (12) times the Employee’s monthly base salary;



9

--------------------------------------------------------------------------------


         (B)   if the termination pursuant to Section 10(a)(ii) hereof following
a Change in Control (as defined in Section 10(b) hereof) occurs more than twelve
(12) months after a Change in Control (as defined in Section 10(b) hereof), the
Employee will not be entitled to any payments pursuant to this Section 10(c).


     (ii)  

For purposes of this Section 10(c), “the Employee’s monthly base salary” shall
mean the Employee’s monthly base salary as in effect in the month preceding the
month in which the termination becomes effective or as in effect in the month
preceding the Change in Control, whichever is higher.


     (iii)  

All payments to the Employee subject to this Section 10(c) shall be paid, in the
sole discretion of the Company, in a lump sum or periodically in accordance with
the Company’s normal payroll practices in effect from time-to-time. All payments
to the Employee subject to this Section 10(c) shall be subject to any applicable
payroll or other taxes required by law to be withheld.


     (iv)  

The Employee shall not be required to mitigate the amount of any payment
provided for in this Section 10(c) by seeking other employment or otherwise. The
amount of any payment provided in this Section 10(c) shall not be reduced by any
compensation earned by the Employee as a result of any employment by an
employer.


     (v)  

Any termination of the employment of the Employee by the Company without Cause
prior to a Change in Control (as defined in Section 10(b) which occurs at the
request or insistence of any person (other than the Company) in connection with
a Change in Control (as defined in Section 10(b) shall be deemed to be a
termination pursuant to Section 10(a)(ii) hereof and to have occurred after the
Change in Control (as defined in Section 10(b) for purposes of this Section
10(c).


          11.    Miscellaneous.

           (a)    Successors and Assigns.   This Agreement may not be assigned
by the Employee. Except as provided in the next sentence, this Agreement may not
be assigned by the Company without the Employee’s consent, which consent shall
not be unreasonably withheld. In any event, the Company may assign this
Agreement without the consent of the Employee in connection with a merger,
consolidation, assignment, sale or other disposition of substantially all of its
assets or business or the assets or business of a division of the Company,
provided that the Company obtains from any such acquiror of or successor to its
business or assets (a “Successor”) an express written assumption and agreement
to perform this Agreement in the same manner and to the same extent that the


10

--------------------------------------------------------------------------------


Company would be required to perform it if no such succession or acquisition had
taken place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession or acquisition shall be a breach of this
Agreement and shall entitle the Employee to compensation from the Company in the
same amount and on the same terms as the Employee would be entitled hereunder if
the Employee terminated his employment after a Change in Control for Good
Reason, except that, for purposes of implementing the foregoing, the date on
which any such succession or acquisition becomes effective shall be deemed the
date that the termination of the Employee’s employment becomes effective. As
used in this Agreement, “Company” shall mean the Company and any Successor which
executes and delivers the agreement provided for in this Section 11(a) or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law.

           (b)    Modification.   This Agreement may be modified or amended only
by a writing signed by each of the parties hereto.

           (c)    Governing Law.   The laws of the State of Minnesota shall
govern the validity, construction, and performance of this Agreement.

           (d)    Construction.   Wherever possible, each provision of this
Agreement shall be interpreted so that it is valid under applicable law. If any
provision of this Agreement is to any extent invalid under applicable law in any
jurisdiction, that provision shall still be effective to the extent it remains
valid. The remainder of this Agreement also shall continue to be valid, and the
entire Agreement shall continue to be valid in other jurisdictions.

           (e)    Non-Waiver.   No failure or delay by any of the parties hereto
in exercising any right or remedy under this Agreement shall waive any provision
of this Agreement. Any single or partial exercise by either of the parties
hereto of any right or remedy under this Agreement shall not preclude the party
from otherwise or further exercising its rights or remedies, or any other rights
or remedies granted by any law or any related document.

           (f)    Captions.   The headings in this Agreement are for convenience
only and shall not affect the interpretation of this Agreement.

           (g)    Notices.   All notices and other communications required or
permitted under this Agreement shall be in writing and hand delivered or sent by
registered first-class mail, postage prepaid. Such notices and other
communication shall be effective upon receipt if hand delivered and shall be
effective five (5) business days after mailing if sent by mail to the following
addresses, or such other addresses as either party shall have notified the other
party:

If to the Company:   Vascular Solutions, Inc.       6464 Sycamore Court      
Minneapolis, Minnesota 55369       Attention: Chief Executive Officer   If to
the Employee:       _________________       _________________      
_________________  



11

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
of the date first above written.

                VASCULAR SOLUTIONS, INC.

Date:   ____________, 2004

By:           

--------------------------------------------------------------------------------

Howard Root
Its: Chief Executive Officer     

EMPLOYEE

Date:   ____________, 2004

By:    

      

--------------------------------------------------------------------------------

Howard Root
Its: Chief Executive Officer 















01/04

12

--------------------------------------------------------------------------------